UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FREDDIE LEE CURRY, a/k/a King of da Hood, a/k/a Rat,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:08-cr-00729-MBS-4; 1:12-cv-00653-MBS)


Submitted:   March 30, 2015                   Decided:   April 6, 2015


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddie Lee Curry, Appellant Pro Se.    Jimmie Ewing, Stanley D.
Ragsdale, John David Rowell, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Freddie       Lee     Curry    seeks     to    appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.               28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable          jurists     would       find    that     the

district       court’s      assessment       of     the    constitutional         claims    is

debatable      or     wrong.        Slack    v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and     that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Curry has not made the requisite showing.                          Accordingly, we deny

a   certificate       of     appealability          and   dismiss      the    appeal.        We

dispense       with    oral     argument          because      the    facts       and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3